Case 15-24404-VFP        Doc 149    Filed 07/28/20 Entered 07/28/20 12:06:36            Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY
                                 NEWARK DIVISION

  In Re:                                          Case No. 15-24404-VFP

  Eleonora Spina                                  Chapter 13

  Debtor.                                         Judge Vincent F. Papalia

            WITHDRAWAL OF NOTICE OF MORTGAGE PAYMENT CHANGE

 US Bank Trust National Association, as Trustee of the Igloo Series II Trust (“Creditor”), by and
 through their undersigned agent, hereby gives notice of Withdrawal of the Notice of Mortgage
 Payment Change filed 4/9/2019.

                                                   Respectfully Submitted
                                                   /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
Case 15-24404-VFP        Doc 149     Filed 07/28/20 Entered 07/28/20 12:06:36            Desc Main
                                    Document      Page 2 of 2



                                 CERTIFICATE OF SERVICE

 I certify that on July 28, 2020, a copy of the foregoing Withdrawal was filed electronically.
 Notice of this filing will be sent to the following party/parties through the Court’s ECF System.
 Party/Parties may access this filing through the Court’s system:

        Ronald I. LeVine, Debtor’s Counsel
        ronlevinelawfirm@gmail.com

        Robert Wachtel, Debtor’s Counsel
        rwachtel@ronlevinelaw.com

        Marie-Ann Greenberg, Chapter 13 Trustee
        magecf@magtrustee.com

        Office of the United States Trustee
        (registeredaddress)@usdoj.gov

 I further certify that on July 28, 2020, a copy of the foregoing Withdrawal was mailed by first-
 class U.S. Mail, postage prepaid and properly addressed to the following:

        Eleonora Spina, Debtor
        341 Alan Drive
        Paramus, NJ 07652

                                                   /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
